Citation Nr: 0839106	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  00-14 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
with a rating decision dated November 3, 1970.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.  

In a decision dated in April 2006, the Board denied several 
issues on appeal.  This included entitlement to an earlier 
effective date for service connection, a separate disability 
evaluation for a right ankle disability, as well determining 
that was no clear and unmistakable error (CUE) in several 
rating decisions.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
veteran initially appealed all of the issues decided by the 
Board.  He submitted a brief in support of his appeal.  He 
specifically asked that the Court consider whether his 
submission of a VA Form 21-4138 on November 24, 1970, 
constituted a valid notice of disagreement (NOD) with a 
rating decision of November 3, 1970.  

The Court issued a memorandum decision in the case in April 
2008.  The Court held that the veteran was only arguing 
whether there was CUE in the rating decision of November 3, 
1970, and whether he submitted a timely NOD with that rating 
decision.  All other issues decided by the Board in April 
2006 were deemed abandoned on appeal.  

The Court affirmed the Board's April 2006 decision that the 
veteran's claim of CUE in the rating decision of November 3, 
1970, rating his shell fragment wounds on the basis of 
scarring instead of nerve or muscle damage, was previously 
decided by the Board in January 2001.  The Court further held 
that the Board was correct in determining that the same 
theory of CUE was precluded by res judicata.  The Court 
affirmed the Board's April 2006 decision on the matter.  The 
Court remanded the issue of whether the veteran submitted a 
timely NOD to the Board for consideration in the first 
instance.

The Board wrote to the veteran in September 2008.  The 
veteran was advised that the case was returned to the Board 
by the Court.  He was further advised that he had 90 days to 
submit additional evidence or argument in support of his 
claim.  

The letter was returned due to a problem with the address.  
Associated with the claims folder is a Report of Contact with 
the veteran dated October 3, 2008.  The veteran was advised 
of the status of his case and that a 90-day notice letter was 
returned.  He provided his current address and stated that he 
had no further evidence or argument to submit in support of 
his claim.  He said he wanted to waive the 90-day period and 
have his case considered by the Board.


For reasons that will be explained below, the issue of 
whether the veteran submitted a timely NOD with a rating 
decision dated November 3, 1970, is referred to the Regional 
Office (RO) for appropriate action.


FINDING OF FACT

The issue of whether the veteran submitted a timely NOD with 
a rating decision dated November 3, 1970, has never been 
considered or decided by the agency of original jurisdiction 
(AOJ) and has not been the subject of a NOD or substantive 
appeal.


CONCLUSION OF LAW

The Board does not have jurisdiction over the matter of 
entitlement to whether the veteran submitted a timely NOD 
with a rating decision dated November 3, 1970, and the matter 
is dismissed without prejudice and referred to the RO for 
appropriate action.  38 U.S.C.A. §§ 511, 7104, 7105, 7107, 
7108 (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.201, 
20.202 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran sustained a number of shrapnel wounds to both 
lower extremities while serving in combat in Vietnam in 1968.  
He was retired from service due to permanent physical 
disabilities related to the wounds in July 1970.

The veteran submitted a claim for VA disability compensation 
benefits in July 1970.  He was afforded a VA examination in 
September 1970.  Based on the results of the examination, and 
consideration of service treatment records (STRs), the RO 
issued a rating decision that granted service connection for 
six separate disabilities on November 3, 1970.  

The rating decision established that the veteran's 
disabilities were all evaluated under diagnostic codes 
relating to scars.  The veteran's combined disability 
percentage was 30 percent.  

Notice of the rating action, and appellate rights, was 
provided by way of a letter dated November 12, 1970.  The 
letter was mailed to the same address used by the veteran in 
the submission of his claim.  

The veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, that was dated November 24, 1970, and date stamped 
as received at the RO on that same date.  The veteran stated 
that he wanted to amend his original application for service 
connection.  He listed eight separate issues, denoted with a 
numeric listing, involving his lower extremities.  He also 
listed several additional issues.  

The RO responded to the veteran in January 1971.  The veteran 
was informed that the eight noted issues were previously 
rated [by the rating decision of November 1970].  He was 
further informed that available records did not show that he 
was treated for the other conditions during service.  The 
letter clearly shows that the veteran was provided his 
appellate rights by means of an attached VA Form 21-4107.  
The veteran did not respond to the letter.

The veteran later raised a separate, and specific, challenge 
that there was clear and unmistakable error (CUE) in the 
rating decision of November 3, 1970, in July 1995.  The 
veteran's challenge was that the rating decision failed to 
rate the neurological/muscle aspects of his wounds.  He 
referenced the diagnostic codes used by the military to 
evaluate his disabilities in support of his claim.

Under the provisions of 38 C.F.R. § 3.105(a) (1995), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE; however, if the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed and amended.  The essence of a claim of CUE 
is that it is a collateral attack on an otherwise final 
rating decision.  See Smith v. Brown, 35 F.3d. 1516, 1527 
(Fed. Cir. 1994).  The Court of Appeals for the Federal 
Circuit has further stated:

If a veteran fails to appeal from an 
RO decision concerning a claim, the 
decision becomes "final," and 
"the claim will not thereafter be 
reopened or allowed, except as may 
otherwise be provided by regulations 
not inconsistent with this title."  
38 U.S.C. § 7105(c) (2000).  
Principles of finality and res 
judicata apply to agency decisions 
that have not been appealed and have 
become final.  See Astoria Fed. 
Savs. & Loan Ass'n v. Solimino, 501 
U.S. 104, 107-08, 111 S.Ct. 2166, 
115 L.Ed.2d 96 (1991) (allowing the 
application of res judicata to 
administrative agency determinations 
that have attained finality); Routen 
v. West, 142 F.3d 1434, 1437 (Fed. 
Cir. 1998) (applying finality and 
res judicata to VA decisions).  As 
we observed in Routen, "[u]nless 
otherwise provided by law, the cases 
are closed and the matter is thus 
ended."  Routen, 142 F.3d at 1438.

Cook v. Principi, 318 F.3d 1334, 1336-37 (Fed. Cir. 2002).

Accordingly, underlying the veteran's CUE claim was his 
assertion that the rating decision of November 3, 1970, was 
final.  He could only raise a claim of CUE if the rating 
decision was final.  

The RO denied the veteran's claim in March 1996.  He 
perfected his appeal of that denial in December 1996.  

The Board issued a decision that denied the veteran's claim 
of CUE in the November 3, 1970, rating decision in January 
2001.  In so doing, the Board acknowledged the finality of 
the November 1970 rating decision as part of its 
determination of having jurisdiction of the underlying claim 
of CUE.  

The veteran submitted a claim to establish service connection 
for, inter alia, additional impairments of his lower 
extremities in February 1995.  He was granted service 
connection for incomplete paralysis of the common peroneal 
nerve of the right leg in March 1996.  The effective date was 
established as February 8, 1995.  

The veteran was later granted service connection for shell 
fragment wounds to the left lower leg, Muscle Group XI and 
Muscle Group XII, with retained foreign bodies, and to soft 
tissue of the left ankle and left hind foot and a scar on the 
posterior left leg, residual of a shell fragment wound, with 
retained foreign body in January 2000.  The effective date 
was February 8, 1995.

The veteran sought earlier effective dates for his 
disabilities in August 2002.  He also asserted a claim 
alleging CUE in the November 1970 rating decision.  The 
veteran also asserted, for the first time, that his 
submission of November 24, 1970, should be construed as a 
NOD.

The veteran's claim for earlier effective dates was denied in 
September 2002.  He perfected his appeal of the denial.  The 
Board adjudicated the veteran's claim in April 2006.  The 
veteran's claim for earlier effective dates was denied.  The 
Board found that there was no CUE in the rating decision of 
March 8, 1996.  A claim for a separate disability evaluation 
for the right ankle as a residual of shell fragment wounds 
was also denied.

In addition to the above, the Board found that the veteran 
was again attempting to the challenge the rating decision of 
November 3, 1970, on the basis of CUE.  Specifically, the 
veteran was alleging that the RO erred in not evaluating his 
wounds for a neurological impairment.  The Board noted that 
the veteran had not appealed the November 1970 rating 
decision and that it was final.  The Board held that the 
veteran was raising the same theory of CUE that was 
adjudicated by the Board in its decision of January 2001.  As 
such, the Board decision of January 2001 was res judicata on 
the issue.  

As noted in the Introduction the veteran appealed the Board's 
decision to the Court.  The Court affirmed the Board's April 
2006 decision that the veteran's claim of CUE in the rating 
decision of November 3, 1970, rating his shell fragment 
wounds on the basis of scarring instead of nerve or muscle 
damage, was previously decided by the Board in January 2001.  
The Court further held that the Board was correct in 
determining that the same theory of CUE was precluded by res 
judicata.  The Court affirmed the Board's decision on the 
matter.

In regard to the veteran's contention that he submitted a NOD 
in November 1970, the Court said this was raised for the 
first time on appeal and would not address the matter.  The 
Court remanded the issue to the Board to consider in the 
first instance.  

II.  Dismissal

Although the Board has essentially adjudicated the issue of 
CUE in the rating decision of November 3, 1970, on two 
occasions, the RO has not yet adjudicated the issue of 
whether the veteran submitted a timely NOD in regard to the 
rating decision of November 3, 1970.  The Board notes that 
the veteran did raise the issue of having submitted a timely 
NOD with his submission of August 2002; however, the question 
was not addressed by the RO and not further discussed by the 
Board.  

The Board, like any statutory tribunal, "always has the 
right, in fact the obligation, to examine its jurisdiction."  
Further, "the law of the case doctrine does not bar 
consideration of jurisdictional issues."  See Heath v. West, 
11 Vet. App 400, 402 (1998).  "Moreover, it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown 83 F.3d 
1380, 1383 (1996).  The Board is "primarily an appellate 
tribunal" that decides appeals from denials by VA agencies of 
original jurisdiction of claims for veterans' benefits.  See 
Scates v. Principi, 282 F.3d 1362, 1366-67 (Fed. Cir. 2002); 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339, 1346 (Fed. Cir. 2003).  
The Board's original jurisdiction is sharply circumscribed to 
matters such as consideration of motions for revision of its 
decisions based on clear and unmistakable error, 38 U.S.C.A. 
§ 7111, correction of obvious error in the record, 38 
U.S.C.A. § 7103(c), and certain determinations regarding the 
reasonableness of attorney fees, 38 U.S.C.A. § 5904(c)(2).  
Specifically, 38 U.S.C.A. § 7101(a) provides that the Board 
is established in order to "conduct hearings and dispose of 
appeals properly before the Board in a timely manner."  
(emphasis added).  38 U.S.C.A. § 7102(a), which refers to the 
assignment of proceedings before the Board, specifies that 
the Board member or panel assigned the proceeding, "shall 
make a final determination thereon, including any motion 
filed in connection therewith."

While 38 U.S.C.A. § 511(a) provides that the Secretary shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under a law that affects the provision of 
benefits by the Secretary to veterans or the dependents or 
survivors of veterans, 38 U.S.C.A. § 7104(a) specifies that 
final decisions on appeals from adverse decisions by the 
Secretary shall be made to the Board.  That provision 
requires that the Board's decisions be "based on the entire 
record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation."  Each decision requires a "written 
statement of the Board's findings and conclusions and the 
reasons or bases" for them "on all material questions of fact 
and law presented on the record" as well as an order granting 
or denying relief. 38 U.S.C.A. § 7104(d).  Hence, the Board 
is required to make factual findings, but only in the context 
of its consideration of questions material to the matter over 
which it has proper jurisdiction.

The statutory framework provides "very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the [agency of original jurisdiction (AOJ)] before a claimant 
may secure 'appellate review' by the [Board]."  See Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995), citing Bernard v. 
Brown, 4 Vet. App. 384, 390 (1993).  38 U.S.C.A. § 7105(a) 
specifically requires that "[a]ppellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section."  Hence, a claim for VA 
benefits is initially decided by the agency of original 
jurisdiction (AOJ) and appellate review of that decision is 
initiated by the timely filing of a notice of disagreement 
and completed by filing of a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202; 
see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing 
of a substantive appeal after a statement of the case is 
issued by VA].

The Board's jurisdiction is expressly limited by 38 U.S.C.A. 
§ 7108, which provides that "[a]n application for review on 
appeal shall not be entertained unless it is in conformity 
with this chapter."  This provision places clear limits the 
Board's jurisdiction, including its authority to make 
findings of fact and conclusions of law, on matters not in 
conformance with the express requirements of Chapter 71.  
While external guidance as to the intent of § 7108 is 
lacking, the clear meaning of the language is apparent and 
must be given effect.  See Jarrell v. Nicholson, 20 Vet. App. 
326, 330 (2006) (en banc).

In this case, the RO has not yet made a determination as to 
whether the veteran did submit a timely NOD in response to 
the rating decision of November 3, 1970, and there has been 
no NOD, statement of the case, or substantive appeal on this 
question.  Claims for benefits are adjudicated by the RO, 
which acts on behalf of the Secretary.  This is so that the 
RO can make the "initial review or determination" referenced 
in 38 U.S.C.A. § 7105(b)(1), against which a notice of 
disagreement may be filed to begin the appellate process.  
See Godfrey, 7 Vet. App. at 410; Jarrell, 20 Vet. App. at 
331.

The Court has long held that the minimum prerequisite for the 
Board's jurisdiction is a decision by the originating agency 
followed by the filing of an NOD in regard to that decision.  
Once the Board has jurisdiction over an appeal, it may remand 
the case to the originating agency, directing that 
appropriate action be taken to ensure proper appellate 
processing, such as the issuance of a statement of the case 
(SOC).  See Godfrey, 7 Vet. App. at 409, 410; Manlincon v. 
West, 12 Vet. App. 238 (1999). In the present case, the issue 
of whether the veteran submitted a timely NOD to the rating 
decision of November 3, 1970, has never been expressly 
considered or decided by the AOJ or been subject to the 
filing of an NOD.

The issue is outside the appellate process, not in conformity 
with Chapter 71, and therefore outside the Board's 
jurisdiction.  Because the Board does not have jurisdiction 
over the matter, it may not issue a preliminary order 
(remand), directing its consideration by the AOJ.  38 C.F.R. 
§ 20.1100(b); see Manlincon.  Rather, the matter of whether 
the veteran has submitted a timely NOD must be dismissed 
without prejudice and referred to the AOJ, which is the 
appropriate VA component to make this initial factual 
inquiry.  Richardson v. Nicholson, 20 Vet. App. 64, 73 (2006) 
(a pending unadjudicated claim must be referred to the RO).

Finally, the Board is mindful of 38 C.F.R. § 20.101(d), which 
states that when the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative(s), if any, will 
be given notice of the potential jurisdictional defect(s) and 
granted 60 days from the date the notice was mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  38 C.F.R. § 
20.101(d).  This regulation applies to appeals and is 
directed to situations in which a claim has seemingly been 
perfected and the Board, on its own, determines that a notice 
of disagreement and/or substantive appeal is actually 
untimely or inadequate.  The matter at issue is not an 
appeal, nor has it been developed in accordance with chapter 
71 U.S.C. or Parts 19 and 20 of the C.F.R.  Moreover, the 
Board's dismissal in the present case is accompanied by a 
referral of the matter, so the veteran still has the 
opportunity to submit (to the RO) arguments concerning 
entitlement to separate ratings for allergic rhinitis, 
sinusitis and conjunctivitis.  The veteran will receive de 
novo consideration of the issue by the RO and all his rights 
in the matter would be preserved.

Where the law and not evidence is dispositive, a claim should 
be denied or appeal terminated because of lack of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because the law is dispositive 
in this matter, any failure in notifying or assisting the 
veteran is harmless, non-prejudicial error.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).


ORDER

The matter of whether the veteran submitted a timely NOD with 
the rating decision of November 3, 1970, is dismissed without 
prejudice and referred to the RO for appropriate action.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


